DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1, 6, and 11 pertains to a system and method of recognizing and evaluating the motion in frames, in particular the step of evaluating a skill and a difficulty level of movement indicated by a respective group by using a criteria identified by both of a first basic motion type and a second basic motion type, the first basic motion type being the type of the basic motion identified for the respective group, the second basic motion type being the type of the basic motion identified for a group one before the respective group,
wherein the evaluating is configured to evaluate a score of the respective group by comparing features of the feature points included in the frame of the respective group with evaluation criteria, the evaluation criterion being information indicating a respective score corresponding to each feature indicated by feature points to be included in frames.

Relevant Art
The following prior art is deemed relevant by the examiner but fails to teach all of the limitations as claimed in claims 1, 6, and 11:
Sato et al ("Kinematic Analysis of Basic Rhythmic Movements of Hip-hop Dance: Motion Characteristics Common to Expert Dancers", Journal of Applied Biomechanics, Vol. 31 Issue 1, pages 1-7, 2015) teaches judging a dancer’s skill level based on body markers and providing an evaluation score.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663